Citation Nr: 0728305	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
right knee injury, evaluated as 10 percent disabling from 
November 17, 2004, until February 7, 2005, and from April 1, 
2005, until May 2, 2005, and evaluated as 20 percent 
disabling from May 2, 2005, onward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 2003 until 
October 2004.  His DD Form 214 indicates an additional 11 
months and 25 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right knee disability is productive of pain and swelling with 
moderate, but not severe, knee disability.

2.  The competent evidence does not demonstrate instability 
of the right knee.


CONCLUSIONS OF LAW

1.  From November 17, 2004, until February 7, 2005, and from 
April 1, 2005, until May 2, 2005, the criteria for 
entitlement to an initial evaluation of 20 percent for 
residuals of a right knee injury (but no higher) have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5262 (2006).

2.  From May 2, 2005, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here the veteran is appealing the initial rating assignment 
as to his right knee disability.  In this regard, because the 
April 2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the April 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.    Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, lay statements from the veteran's 
wife, co-workers and employer are of record.  Moreover, the 
claims file contains the veteran's own statements in support 
of his claim, to include testimony provided at a December 
2006 videoconference hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

During the hearing held in December 2006, the veteran 
testified that he was receiving medical treatment for a tear 
in his knee, and he had to wear a brace.  He said that his 
activities were limited and he was unable to play baseball or 
play with his son.  He reported that he had requested a 
change in his duties at his job because of his limitations 
due to the knee.  He also reported pain at night which 
interfered with his sleep.  

The veteran is claiming entitlement to a higher initial 
evaluation for residuals of a right knee injury.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's right knee award is effective November 
17, 2004, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider VA clinical records dated in March 2004 which are 
found to shed additional light on the veteran's disability 
picture as it relates to the rating period on appeal. 

The Board observes that a 10 percent disability evaluation 
was assigned for the veteran's right knee disability from 
November 17, 2004, until February 7, 2005, and from April 1, 
2005, until May 2, 2005.  During the period in between those 
dates, a 100 percent temporary total rating was in effect 
pursuant to 38 C.F.R. § 4.30.  Effective May 2, 2005, a 20 
percent rating applies.

The Board will first consider whether there is any basis for 
a rating in excess of 10 percent during all applicable 
periods prior to May 2, 2005.  It is noted that the veteran's 
right knee disability is evaluated pursuant to Diagnostic 
Code 5262.  Under that code section, a 10 percent rating is 
warranted where the evidence demonstrates impairment of the 
tibia and fibula with slight knee or ankle disability.  In 
order to be entitled to the next-higher 20 percent 
evaluation, the evidence must show moderate knee or ankle 
disability.  Additionally, in evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

VA outpatient clinical records dated throughout 2004 reflect 
consistent complaints of right knee pain.  In a March 2004 
report, the veteran indicated that such pain was worse with 
extension of the knee.  Objectively, mild medial edema was 
noted, and there was pain with varus/valgus stress, 
McMurray's testing and Apley's compression testing.  Another 
March 2004 treatment record indicated pain with palpation of 
the right knee.  Inflammation was also noted.  Yet another 
March 2004 report indicated that use of crutches was a 
component of the treatment plan.  

A January 2005 VA outpatient treatment report indicated that 
the right knee was edematous and tender to palpation, more on 
the medial aspect overlying the medial meniscal line.  Varus 
maneuver caused pain, but he was able to fully extend the 
knee.  There was no erythema or warmth.  Another January 2005 
treatment record revealed that a straight cane was issued for 
the veteran's right knee disability.  The veteran's gait was 
described as "antalgic" on that date.  Additionally, it was 
noted that the veteran was taking Naprosyn to alleviate his 
right knee discomfort.   

Upon VA examination in March 2005, the veteran complained of 
daily right knee pain that was exacerbated by activities such 
as standing in excess of 15 minutes, prolonged driving, or 
walking for greater than one hour.  He used a knee brace 
during times of flare up.  He used a cane with activities and 
during flare ups.  Objectively, his gait was normal and there 
was no swelling or redness of the right knee.  The veteran 
could extend the right knee to 0 degrees, with pain at 0 
degrees.  He had flexion to 120 degrees, with pain noted 
between 110 and 120 degrees.  The knee was tender along the 
medial joint line with McMurray's testing.  There was also 
pain noted in the medial patella with stressing in a lateral 
direction.  Movement of the patella caused a slight click.  
There was no weakness or fatigability to repetition against 
slight resistance.  

The Board finds that the above evidence supports a 20 percent 
evaluation for moderate right knee disability under 
Diagnostic Code 5262.  Indeed, the treatment records as 
detailed above show consistent findings of right knee 
tenderness.  Moreover, while swelling was not indicated upon 
VA examination in March 2005, the outpatient treatment 
records contain multiple findings of inflammation.  The Board 
recognizes that a March 2004 VA treatment report, as well as 
the March 2005 VA examination, showed full extension of the 
knee.  Moreover, the March 2005 VA examination showed no 
weakness or fatigability with repeated movement.  However, 
additional functional limitation is demonstrated by the 
veteran's need for crutches and for a straight cane.  It is 
further noted that he was taking Naprosyn for his right knee 
symptoms.  Therefore, the evidence is at least in equipoise 
as to whether factors such as pain and weakness have caused 
additional functional limitation comparable to moderate knee 
disability, and any doubt is resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While a 20 percent evaluation under Diagnostic Code 5262 is 
found to be warranted during the period in question, an 
evaluation in excess of that amount is not justified.  
Indeed, to achieve a 30 percent rating under Diagnostic Code 
5262, the evidence must reveal impairment of the tibia and 
fibula with marked knee or ankle disability.  Here, the 
evidence as previously described does not demonstrate marked 
right knee disability, even when considering additional 
functional limitation due to factors such as pain and 
weakness.  Again, a January 2005 VA clinical record indicated 
that the veteran had full extension of the right knee.  

The Board has also considered whether any alternate 
Diagnostic Codes might serve as a basis for a rating in 
excess of 20 percent during the period in question.  In this 
regard, the Code sections pertaining to limitation of leg 
motion are relevant.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The evidence prior to May 2, 2005, as set forth above, does 
not contain range of motion findings consistent with a 30 
percent evaluation under Diagnostic Code 5260 or 5261, even 
when considering additional functional limitation under 
DeLuca.  The Board also notes that the competent evidence of 
record does not contain findings of right knee ankylosis.  As 
such, Diagnostic Code 5256 is not applicable.  There are no 
other relevant Diagnostic Codes for consideration.  

The Board will now outline the pertinent evidence from May 2, 
2005.  Again, from this date onward a 20 percent disability 
evaluation is already in effect for the veteran's right knee 
disability.  

VA outpatient treatment reports dated in May 2005 and June 
2005 reflect findings of right knee tenderness with 
palpation, greater along the medial joint line and tibial 
plateau.  The May 2005 report indicated a pain level of 6 out 
of 10.  The June 2005 report noted tenderness with active and 
passive range of motion, as well as mild swelling in the 
supra and infrapatellar region.  

A VA physician consult dated in August 2005 showed right knee 
effusion and tenderness over the medial joint line and the 
pes anserine bursa.  Range of motion was good, though the 
veteran was hesitant to flex his knee.  An MRI taken in 
August 2005 was essentially normal.  

At the time of a VA consult in September 2005, the veteran 
stated that his right knee hurt him constantly, even when he 
was seated.  Standing longer than 5 minutes and driving 
longer than 10 minutes worsened his pain.  He also reported 
that his knee felt swollen all of the time, though less so 
following recent surgery.  He rated his average pain as a 5-6 
out of 10, escalating to 8-9 out of 10 with activity.  He 
further indicated that he usually wore a neoprene knee 
sleeve, which did not improve his symptoms.  Objectively, the 
veteran ambulated with a normal gait, using a cane in his 
left hand, with his trunk listing to the left.  His stance 
was decreased on the right leg and his stride was decreased 
on the left leg.  There was very minimal effusion on the 
medial/anterior knee joint.  The veteran was very resistive 
to even light touch in the entire knee joint area, worse in 
the medial area.  He was issued a TENs unit to treat his 
right knee pain. 

Upon VA examination in October 2005, the veteran reported 
increased right knee pain, along with constant swelling.  He 
stated that his right knee symptoms were making it 
exceedingly difficult to perform his duties as a construction 
worker.  He could not lift anything on the job.  He also had 
to avoid prolonged standing, driving, and household chores 
such as mowing the yard.  He took Naproxen twice daily and 
also took hydrocodone, but the latter caused drowsiness and 
dizziness, making him afraid to operate machinery.  He rated 
his pain as 7 out of 10.  Objectively, the veteran was quite 
tender over the medial joint line, and there was exquisite 
tenderness at the base and into the left side of the patella.  
He could extend to 15 degrees and had flexion to 85 degrees.  
There was no further loss of motion with repetition due to 
pain, fatigue, or weakness.  There was a slight click noted 
with movement of the patella.  

VA outpatient treatment records dated in November 2005 
continue to reflect right knee tenderness.  The veteran was 
awaiting a new knee brace.  

After considering the evidence during the period in question, 
as detailed in pertinent part above, the Board finds no 
support for the next-higher 30 percent evaluation under 
Diagnostic Code 5262.  In so finding, the Board acknowledges 
the veteran's pain complaints, as set forth in the treatment 
records and at the December 2006 hearing before the 
undersigned.  The Board further recognizes his use of a TENs 
unit and cane.  The Board also acknowledges letters submitted 
by the veteran's wife, employer and co-workers, which further 
attest to the veteran's restrictions caused by his right knee 
pain.  The record reflects that the veteran has missed 
numerous days of work due to his right knee symptoms.  In 
fact, he indicated at his December 2006 hearing that he had 
requested a job change because of his right knee problems.  
However, the evidence does not objectively indicate marked 
right knee disability as is required to achieve a 30 percent 
evaluation.  For example, his right knee swelling was mild in 
a June 2005 treatment record.  Similarly, effusion was noted 
to be very minimal in a September 2005 consult.  Moreover, 
while VA examination in October 2005 revealed exquisite 
tenderness, no additional functional limitation resulted from 
such discomfort.  Therefore, the right knee tenderness 
demonstrated during the period in question is found to be 
appropriately accounted for by the 20 percent rating already 
in effect.

The Board has also considered whether a rating in excess of 
20 percent is warranted based on limitation of motion.  In 
this regard, the range of motion findings noted in the 
October 2005 VA examination report do not reveal limitation 
of flexion to even noncompensable levels under Diagnostic 
Code 5260.  The veteran's right knee extension to 15 degrees 
is commensurate with a 20 percent evaluation but not the 
next-higher 30 percent rating under Diagnostic Code 5261, 
which would require extension limited to 20 degrees.  There 
are no other relevant Code sections for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the right leg is not 
appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, the evidence of record does not 
specifically diagnose right knee arthritis.  Indeed, x-rays 
taken in May 2005 showed no evidence of osteophyte formation.  
Both knee joints were preserved.  Regardless, while the 
veteran may not have arthritis in the present case, his 
disability evaluation under Diagnostic Code 5262 is 
essentially based on limitation of motion.  Because the 
veteran's disability evaluation is essentially predicated on 
limitation of motion, even in the absence of x-ray evidence 
of arthritis, there potentially could be an award of a 
separate evaluation for right knee instability.  Here, 
however, no such instability has been demonstrated.  Indeed, 
upon VA examination in March 2005, the veteran denied giving 
away of the right knee.  Lachman's test was negative to 
stressing, and the collateral ligaments were tight to 
stresses.  A subsequent August 2005 VA consult revealed no 
ligament laxity.  Finally, no instability of the right knee 
was detected upon VA examination in October 2005.  Based on 
the foregoing, then, there is no basis for assignment of a 
separate evaluation for instability of the right knee.  

In conclusion, the evidence of record supports assignment of 
a 20 percent evaluation, but no higher, for residuals of a 
right knee injury, for the periods from November 17, 2004, to 
February 7, 2005, and from April 1, 2005, until May 2, 2005.  
From May 2, 2005, the evaluation of 20 percent currently in 
effect is appropriate and there is no basis for an increased 
rating.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Finally, while recognizing the veteran's difficulty in 
continuing to work his construction job, as documented in the 
record and by an attendance record showing multiple absences 
from work due to illness and doctor appointments, the 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the Board notes that 
the veteran has continued to maintain employment in spite of 
the impairment due to his knee.  For this reason, assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.


ORDER

From November 17, 2004, until February 7, 2005, and from 
April 1, 2005, until  May 2, 2005, a 20 percent rating for 
residuals of a right knee injury is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From May 2, 2005, entitlement to a rating in excess of 20 
percent rating for residuals of a right knee injury is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


